Citation Nr: 1440052	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-42 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran had active service from September 1943 to April 1946.  He died in February 2008.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  She perfected a timely appeal to that decision.  

In July and December 2011, the Board sought VHA medical expert opinions.  In April 2012, the Board remanded the case for further evidentiary development, to include obtaining another medical opinion.  Following the requested development, a supplemental statement of the case (SSOC) was issued in January 2013.  

In April 2013, the Board again remanded the case to the RO via the VA Appeals Management Center (AMC) for still further evidentiary development.  The AMC completed the requested development and issued another SSOC in March 2014.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran died in February 2008, at the age of 83.  The immediate cause of death was reported as cardiopulmonary arrest due to, or as a consequence of, congestive heart failure due to, or as a consequence of ischemic heart diseasae.  No other significant condition contributing to the veteran's death was reported on the death certificate.  No autopsy was performed.  

2.  At the time of the Veteran's death, service connection was in effect for residuals, fracture left great toe with chronic osteomyelitis, rated as 20 percent disabling; bilateral tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.  

3.  The Veteran's fatal congestive heart failure and ischemic heart disease did not originate in service or within one year of his discharge therefrom, are not otherwise related to service, and were not caused or chronically worsened by his service-connected residuals of fracture left great toe with chronic osteomyelitis.  

4.  The preponderance of the probative evidence of record is against a finding that the Veteran's service-connected disabilities caused or contributed substantially or materially to his death.  


CONCLUSIONS OF LAW

1.  Congestive heart failure and ischemic heart disease were not incurred or aggravated in service, nor may they be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  A service-connected disability did not cause or contribute substantially or materially in producing the Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide; and to request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case or Supplemental Statement of the Case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, VA satisfied its duty to notify by means of a letter dated in April 2008 from the RO to the appellant, which was issued prior to the RO decision in August 2008.  Additional letters were issued in January 2010, September 2010, and August 2013.  Those letters informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Board finds that the content of those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  She was provided an opportunity at that time to submit additional evidence.  Thus, the Board finds that the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

It also appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  

In connection with the current appeal, appropriate VA medical opinions have been rendered and service treatment records and post service records have been obtained.  We also note that the VA medical opinions were adequate.  The examiners reviewed the history and the established clinical findings and presented reasons for their opinions.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained or requested.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  


II.  Factual background.

The record indicates that the Veteran served on active duty from September 1943 to April 1946.  

The record reflects that the Veteran died in February 2008, at the age of 83.  A certificate of death, dated in February 2008, shows that the Veteran's death was attributed to cardiopulmonary arrest due to, or as a consequence of, congestive heart failure due to, or as a consequence of ischemic heart disease.  No other significant condition contributing to the veteran's death was reported on the death certificate.  No autopsy was performed.  At the time of the Veteran's death, service connection was in effect for residuals of a fracture left great toe with chronic osteomyelitis, rated as 20 percent disabling; bilateral tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.  

The service treatment records (STRs) are negative for any complaints, diagnosis of or treatment for a cardiovascular disease.  The January 1946 service treatment records show that the Veteran received treatment for a contusion of the tissues of the great toe.  Additionally the records reflect that debridement was performed on dry gangrene of the distal dorsal portion of the flap.  The STRs were negative for any complaints of, or treatment for, a cardiovascular disorder.  An April 1946 separation Report of Medical Examination noted contusion and pes planus (that existed prior to service).  An examination of the cardiovascular system was normal.  

Post service treatment records, including VA as well as private treatment reports, dated from 1940's through the 1980's, show that the Veteran received treatment for various health problems, including residuals of fracture of the left great toe and heart disease.  Significantly, of record is a hospital discharge summary, dated in May 1988, indicating that the Veteran reported to the hospital complaining of severe pain coldness and numbness of the left foot.  The doctor noted that the Veteran had severe arteriosclerotic cardiovascular disease with peripheral vascular disease of the left lower extremity.  Furthermore the doctor noted that the Veteran had gangrenous changes of the distal lower extremeties which required a below the knee amputation.  On the occasion of a VA examination in January 1991, the Veteran was diagnosed with S/P BK amputation of the left lower extremity and S/P coronary bypass surgery.  

Among the records is a letter from Dr. J. P. Magre, dated in January 1991, indicating that the Veteran underwent an amputation for advanced ischemia of his left lower extremity.  He noted that an arteriogram performed on 12/16/87 revealed the presence of a severe arteriovenous fistula that allegedly was post traumatic.  Indeed he gave a history of an injury to this left leg that he sustained in 1946 during his military service and it is conceivable that the injury and arteriovenous changes could have been an important factor in the vascular insufficiency that lead to the amputation.  

On the occasion of a VA examination in March 1998, it was noted that the Veteran indicated that he suffered a compound comminuted fracture of his left great toe on January 14 1945 when he caught it between two small boats that he was trying to tie up.  His medical records indicate that the left toe was severely smashed and he suffered a compound comminuted fracture of the distal tip of the phalanx of the great toe.  Four stitches were taken in the great toe and he was treated at the naval hospital in New Orleans with bed rest and antibiotics for a prolonged period of time.  The toe eventually healed and he was discharged from the service that same year.  He then worked for the Grummond Corporation in New York as a painter of aircraft until 1986 when he retired and moved to St Augustine.  However the patient contends that he has had difficulty with his left lower extremity ever since the original injury in 1945 and wants to attribute his below the knee amputation to the original injury.  He actually did quite well following his discharge from the Navy until approximately 1986 when according to the patient my foot turned black.  He underwent a below the knee amputation at the St Augustine General Hospital in 1987 but had been going to the treating surgeon only one year prior to his amputation.  It was noted that he has been wearing a below knee prosthesis for the past two months.  It was also noted that the patient underwent coronary bypass surgery on October 26 1996.  The examiner concluded that there is no likelihood that the injury to the left great toe this man suffered in January 1945 had anything to do with his below the knee amputation or his peripheral vascular disease.  The examiner observed that the Veteran probably suffers from generalized atherosclerosis as witnessed by the coronary bypass procedure he underwent in October 1996.  

In November 2000, a VA medical advisory opinion, as requested by the Board in correspondence dated in August 2000, was rendered by a VA surgical chief.  This physician stated that he reviewed the medical records and correspondence in conjunction with the rendering of his opinion.  He remarked that the Veteran's fracture of his left great toe in service, which he noted was adequately treated at the time, certainly may have contributed to his chronic osteomyelitis in that toe.  He further stated that it was not in dispute that the patient had evidence of atherosclerotic vascular disease as evidenced by an arteriogram showing severe vascular disease in his left leg and his history of coronary artery bypass.  He stated that, in his opinion, he was unaware of any direct relationship between osteomyelitis and accelerated arterial vascular disease or, indeed, between any gait changes leading to accelerated arthrosclerotic peripheral vascular disease.  He concluded that there was no logical connection between the injuries sustained 40 years prior to an amputation for advanced arthrosclerotic disease and no reason to disagree with the conclusion that the service injury is totally unrelated to the below knee amputation for peripheral vascular disease in 1987.  

In a letter dated in January 2001, Dr. Magre referred to a severe crush injury to the veteran s left leg and foot in 1946.  He noted that the veteran was hospitalized for a long period of time with a fracture and gangrene of his toe, and that his lower leg was also crushed but did not sustain any fractures.  He opined that the Veteran probably had crush injuries which affected the blood vessels in his lower extremity.  The doctor stated that he believed that the crush injury caused massive small vessel disease in his peripheral circulation, which ultimately resulted in an amputation of his lower left leg.  He reiterated this opinion, stating that he strongly felt his crush injury in 1946 resulted in his amputation.  

In a report from William N. Nelson, a consultant with Humatec, dated in January 2005, he stated that it was just as likely as not that the Veteran injured his left foot and/or leg at the same time that he fractured his toe.  He further noted that it is just as likely as not that while the great toe was the major focus of the Veteran's injuries, that additional trauma occurred to the foot and leg due to the various appendages of the Landing Craft.  It is just as likely as not that this trauma included the vascular and musculoskeletal parts of the foot and leg.  A review of the provided materials including the description of the condition of his great toe at the time of the medical care and the tasks performed by the Veteran at the time of the injury indicates that it is just as likely as not that he suffered foot and leg injuries at the time of his compound distal fractured great toe injury.  

In October 2005, following a review of the Veteran's claims folder, a VA examiner stated that there was no medical evidence to support the Veteran s claim that the left leg amputation is secondary to the military accidents over 40 years previously.  The examiner noted that the Veteran required a below the knee amputation at the left lower extremity on March 15, 1988.  It is also noted that the Veteran underwent coronary artery bypass graft surgical intervention in October 1996 and it is stated by a prior VA compensation and pension physician that the Veteran probably suffered from generalized atherosclerosis.  After an extensive review of multiple medical documents contained within the Veteran's claims folder, the VA examiner confirmed that the Veteran s left great toe fracture sustained in military service did not contribute to or cause a need for a left lower extremity below the knee amputation that occurred over 40 years later.  

In May 2006 correspondence, Dr. J P M noted that he reviewed the STRs, the 1998 VA examination report, and the medical opinion dated in 2000.  The examiner concluded that, based upon that review, his treatment of the Veteran, and his medical training and background it was his professional opinion, as stated in his January 2001 letter, the crush injury in service caused massive small vessel disease in the Veteran's peripheral circulation.  Dr. J. P. M reported that these problems were not well recognized in 1948 and went untreated; however, the problem with the Veteran's left extremity vascular system caused by the service accident ultimately led to the need to amputate his left lower leg.  Dr. J. P. M found that the injuries would not have appeared on the surface of the skin and would not have necessarily been detected through routine examinations in the 1940 s; however, their existence, ultimately led to the below-the knee amputation.  

The appellant's claim for DIC benefits (VA Form 21-534) was received in March 2008.  Submitted in support of her claim was a certificate of death, dated in February 2008, which lists the immediate cause of death as cardiopulmonary arrest due to, or as a consequence of, congestive heart failure due to, or as a consequence of ischemic heart disease.  No other significant condition contributing to the veteran's death was reported on the death certificate.  

On July 8, 2011, the Board requested a medical opinion concerning the issue on appeal, to include service connection for the cause of the Veteran's death.  An expert opinion letter from a Cardiovascular Surgeon was received by the Board in September 2011.  The specialist, upon reviewing the Veteran's medical history, stated that it was very unlikely that the distal phalanx left great toe crushing injury suffered in 1946 at the age of 22 lead to development of severe chronic peripheral arterial insufficiency.  Additionally, the specialist noted that the long and complex vascular surgical history with bilateral lower extremity revasculanzation procedures starting at age 56 (34 years after Initial toe injury) were very suggestive for systemic atherosclerosis with progressive involvement of peripheral carotid and coronary arteries.  The specialist further noted that, unfortunately, the Veteran had a complex atherosclerotic vascular disease which progressed over the last 28 years of his life leading to multiple complications lower extremities ischemia requiring multiple revascularization procedures and finally lead to left below the knee amputation (in 1988), coronary artery disease requiring coronary bypass, and ultimately progressed to congestive heart fault and death.  

In November 2011, the appellant's attorney submitted an article pertaining to peripheral vascular injuries written by Niels Rathley MD FACEP Chief Editor Rick Kulkarni MD in June 2011.  Dr. Rathley noted that the highest risk of serious vascular injury is associated with high energy gunshot wounds such as those produced by military rifles and shotguns.  Explosives are a frequent cause of vascular injury in military combat.  The rate of vascular injury in modern combat (ie the wars in Iraq and Afghanistan) is 5 times greater than in the past (11 Blunt and penetrating trauma resulting in extremity fractures also have a high incidence of concomitant vascular injuries ...even in the absence of clinical signs.  The likelihood of serious vascular injury is lower in patients who sustain low energy wounds such as those produced by handguns and knives.  

In January 2012, Dr. Adrian Lata submitted an addendum to the September 2011 above opinion.  After reviewing the chart and the correspondence available, he concluded that it seemed unlikely that the Veteran's service connected residuals of fracture of the left great toe with chronic osteomyelitis contributed substantially or materially to the Veteran s death combined to cause death or aided or lent assistance to production of death.  Dr. Lata stated that, based on the documentation available for reviewing, it seemed that the patient had a complex atherosclerotic vascular disease which progressed over the last 28 years of his life leading to multiple complications lower extremities ischemia requiring multiple revascularization procedures and finally lead to left below knee amputation (in 1988) coronary artery disease requiring coronary bypass and ultimately progressed to congestive heart failure and death.  The examiner stated that there is no literature to date that links chronic osteomyelitis with cardiopulmonary arrest congestive heart failure or ischemic heart disease.  The risk factors that favor the development of peripheral artery disease (Hyperlipidemia, smoking, hypertension, diabetes) are similar to those that promote the development of coronary atherosclerosis.  Dr. Lata noted that, in the medical notes from January and February 1946, he found only mentions about contusion of the tissue left great toe with compound fracture distal phalanx left 1st (great) toe; he noted that there was no mention of any contusion of the leg or loss of tissue at this level or any signs of arterial flow impairment.  There was also no mention about any leg or foot vascular (arterial) injury; and, it is unlikely that this type of injury would have been missed by a general or orthopedic surgeon even in 1946.  Dr. Lata stated that he was not able to find any documentation regarding objective physical findings after 1946 or any vascular surgery notes to describe the patient status or vascular studies done from 1946 until 1988.  He noted that, in his letter dated January 8 2001, Dr. Magre mentioned a crush injury of the leg which most likely affected the blood vessels in the lower extremity.  However, he stated that there are no objective data available for review to support this statement.  He concluded that it is unlikely that the crush injury of the distal phalanx of the great toe with a compound fracture led to progressive arterial insufficiency of the left leg.  

In December 2012, the RO referred the Veteran's claim file to a Cardiologist for the purpose of providing an opinion as to the cause of the Veteran's death.  Following a review of the claims folder, including the opinions cited above, the examiner concluded that the Veteran's service-connected residuals of left great toe fracture with chronic osteomyelitis less likely than not contributed substantially or materially to the Veteran's death.  He also concluded that the Veteran's service-connected residuals of left great toe fracture with chronic osteomyelitis less likely than not combined to cause death.  Lastly, he concluded that the Veteran's service-connected residuals of left great toe fracture with chronic osteomyelitis less likely than not aided or lent assistance to the production of death.  

The cardiologist explained that a review of the medical records reflect that the Veteran's fracture of the left great toe with chronic osteomyelitis was noted in the STR.  There is an X-ray report a year later, dated in November 1948, indicating that the osteomyelitis is arrested.  There is no further evidence that indicates a chronic osteomyelitis condition continued after 1948.  There is no further evidence indicating that the Veteran had any chronic problems with the left great toe osteomyelitis beyond it's arrest in 1948.  The cardiologist stated that, given that the record notes that osteomyelitis was arrested (and not active) beyond 1948, it could not have participated in the cause or aggravation of the Veteran's death.  Furthermore, according to current medical literature (including American Association or Orthopedic Surgeons/Aka.) active severe, osteomyelitis can cause death via sepsis.  However, there is no objective evidence to support sepsis as the cause of death for the Veteran.  There is no objective evidence to support a nexus between the Veteran's left great toe fracture and osteomyelitis as a contributor, aggravator or cause of his death.  

The examiner also opined that there is no relationship between the Veteran's history of left great toe fracture/osteomyelitis and cardiopulmonary arrest, congestive heart failure, or ischemic heart disease.  The cardiologist further stated that the Veteran's circulatory problem, and his ultimate cause of death is not due to his history of left great toe fracture and osteomyelitis.  The examiner explained that the record reflects that an x-ray taken a year after the Veteran's treatment for osteomyelitis indicates that the condition is arrested.  There was no further documentation to refute this finding.  The cardiologist further noted that, a thorough literature search does not find objective evidence to support a nexus between osteomyelitis and cardiopulmonary arrest, congestive heart failure, or ischemic heart disease.  The cardiologist noted that the Veteran's private treatment reports provide evidence for longstanding vascular problems affecting heart and limb since the 1950's and diagnosed at least 40 years after his left great toe injury.  The cardiologist concluded that the Veteran's death at least as likely as not is a result of his longstanding vascular problems.  

The cardiologist observed that Dr. Magre and the Biomechanics and Accident Reconstruction Report opined that the Veteran sustained a left leg crush injury during the same time as his left great toe injury.  However, he stated that those opinions are not based on fact; rather, he found them to be speculative.  The cardiologist stated that the objective evidence does not support a crush injury to the Veteran's left leg.  He noted that there is only one document in the STRs, dated in December 1947, noting a "left leg... condition."  This is insubstantial evidence to support a nexus for a crush injury to the left leg.  The cardiologist noted that Dr. Magre and the Biomechanics and Accident Reconstruction Report infer that the left leg was crushed causing massive damage small vessels within the left leg and that the crush injury may not have been evident on exam at the time of injury.  The literature supports large and/or small vessel damage due to moderate or severe crush injuries (WWW Wheele.s corn AAOS corn Orthoplastic classification systems: the good, the bad, and the ungainly Du-rant CA Mackey SP, Annals of Plastic Surgery 1/2011).  However the STRs provide no objective evidence for any crush injury to the left leg (including at the very least redness, swelling or bruising to the surface of the skin of the leg).  Given the lack of evidence, if consideration is to be given that there might have been a crush injury, then it would be logical to opine that the crush injury was mild.  Regarding mild crush injuries, there is no objective evidence in current medical literature that massive small vessel damage is due to a mild crush injury.  The cardiologist stated that it should be strongly reiterated that there is no objective evidence to support a crush injury to the Veteran's left leg.  

The cardiologist further concluded that, a review of the current literature supports Dr. O'Hare's opinion that there is no cause/effect relationship between osteomyelitis and accelerated arterial vascular disease.  Furthermore, since there is no further proof that the osteomyelitis remained active, this would be a moot point.  In January 2012, Dr. Lata noted that the Veteran had widespread systemic atherosclerosis with progressive involvement of peripheral, carotid and coronary arteries; he received numerous revascularization procedures. Fem/Pop bypass was done to both legs and revisions or these were performed to both legs.  Although Dr. Magre indicates that the Veteran s left leg was worse than the right leg (eventually requiring left BRA) it is most notable that the Veteran's vascular disease was widespread, and not isolated to the left leg.  

With respect to the representative's November 2011 statement and subsequent article, the cardiologist noted that the discussion referred to injuries of moderate or serious nature, and there is no objective evidence to support such an injury to the Veteran's left leg.  Although there is objective evidence for a left great toe fracture and subsequent osteomyelitis, the record shows that the osteomyelitis was arrested.  There is no additional evidence to indicate that the osteomyelitis was ever active after 1948.  The cardiologist further noted that the Veteran's vascular problems did not appear until 40 years after his initial injury to the left great toe.  He stated that there is insufficient evidence in the medical literature to support Dr. Magre that the Veteran sustained vascular injury that was not noted at the time of initial injury.  He also noted that there is insufficient evidence in the medical literature to support Dr. Magre and the appellant's argument that the left great toe fracture and osteomyelitis contributed/aggravated the Veteran's death.  The cardiologist stated that the record provides substantial objective evidence for atherosclerotic vascular disease which included lower extremities requiring several revascularizations to the left and right legs, and eventual BKA.   The cardiologist further noted that the Veteran's coronary artery disease required CABG, and additional complications led to congestive heart failure and death.  Therefore, he concluded that it is at least as likely as not that the Veteran's vascular disease caused, contributed, aggravated the Veteran's condition and led to his death.  



III.  Legal Analysis.

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases, including cardiovascular disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c) (3), (4).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013).  

Having carefully reviewed the record, the Board has determined that service connection for the cause of the Veteran's death is not warranted.  The service treatment records are negative for any complaints, diagnosis of or treatment for a cardiovascular disease.  Rather, at separation, the cardiovascular system was normal.  Moreover, there is no indication of any cardiovascular disease, including congestive heart failure or ischemic heart disease, within one year after service.  Significantly, the post service medical records show that a cardiovascular disease was first diagnosed in May 1988, approximately 42 years after the Veteran's discharge from service.  The Federal Circuit Court has held that a lapse of many years after the events in question during service and the initial manifestation of symptoms after service is probative evidence to be considered in deciding a service-connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It follows that there is no basis to award service connection based on chronicity in service or continuous symptoms thereafter.  38 C.F.R. § 3.303(b).  In addition, the presumption of in-service incurrence for a cardiovascular disease seen within one year of service is not for application.  38 U.S.C.A. § 1112(a) (1); 38 C.F.R. § 3.307(a) (3).  

In light of the foregoing, the Board finds that the fatal diseases, which led to the Veteran's death, were not present in service or manifest to a compensable degree within one year after separation from service.  In fact, as noted above, heart disease was not clinically documented until May 1988, many decades following the Veteran's separation from military service.  Thus, service connection would not be warranted for the terminal conditions either on the basis of direct service incurrence or on the basis of having become manifest to the required degree within one year following the Veteran's separation from military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Again, there is no medical evidence of cardiovascular disease, and no records tending to suggest that the Veteran was treated for or diagnosed with a heart condition any earlier than 42 years after service.  Furthermore, the Board finds that the record does not contain competent evidence to establish a nexus, or link, between the underlying cause of death, congestive heart failure and ischemic heart disease, and the Veteran's active service.  

The appellant has also argued that the Veteran's congestive heart failure was caused by the service-connected left great toe fracture and osteomyelitis.  However, while the file contains differing opinions as to whether the Veteran's cause of death is related to his service-connected disorders, the Board affords more probative weight to the VA medical opinions and the specialist opinions obtained in September 2011 and December 2012.  Significantly, following a review of the Veteran's claims file in September 2011, a cardiologist concluded that stated that it was very unlikely that the distal phalanx left great toe crushing injury suffered in 1946 at the age of 22 lead to development of severe chronic peripheral arterial insufficiency.  Additionally, the specialist noted that the long and complex vascular surgical history with bilateral lower extremity revascularization procedures starting at age 56 (34 years after Initial toe injury) were very suggestive for systemic atherosclerosis with progressive involvement of peripheral carotid and coronary arteries.  The specialist further noted that, unfortunately, the Veteran had a complex atherosclerotic vascular disease which progressed over the last 28 years of his life leading to multiple complications lower extremities ischemia requiring multiple revasculanzation procedures and finally lead to left below the knee amputation (in 1988), coronary artery disease requiring coronary bypass, and ultimately progressed to congestive heart fault and death.  Additionally, in an addendum to the above opinion, dated in January 2012, Dr. Lata stated that there is no literature to date that links chronic osteomyelitis with cardiopulmonary arrest congestive heart failure or ischemic heart disease.  

Following a more complete review of the record in December 2012, a VA cardiologist concluded that the service-connected residuals of left great toe fracture with chronic osteomyelitis less likely than not contributed substantially or materially to the Veteran's death.  He also concluded that the Veteran's service-connected residuals of left great toe fracture with chronic osteomyelitis less likely than not combined to cause death.  Lastly, he concluded that the Veteran's service-connected residuals of left great toe fracture with chronic osteomyelitis less likely than not aided or lent assistance to the production of death.  The cardiologist stated that there is no objective evidence to support a nexus between the Veteran's left great toe fracture and osteomyelitis as a contributor, aggravator or cause of his death.  The examiner also opined that there is no relationship between the Veteran's history of left great toe fracture/osteomyelitis and cardiopulmonary arrest, congestive heart failure, or ischemic heart disease.  The cardiologist further stated that the Veteran's circulatory problem, and his ultimate cause of death is not due to his history of left great toe fracture and osteomyelitis.  

To the contrary, the appellant pointed to the two private medical statements which supports her contentions that the Veteran's service-connected left great toe fracture with myelitis led to the development of heart disease and the Veteran's eventual demise.  In one statement dated in January 2001, Dr. Magre opined that the Veteran probably had crush injuries which affected the blood vessels in his lower extremity.  The doctor stated that he believed that the crush injury caused massive small vessel disease in his peripheral circulation, which ultimately resulted in an amputation of his lower left leg.  He reiterated this opinion, stating that he strongly felt his crush injury in 1946 resulted in his amputation.  In another private medical statement, dated in May 2006, Dr. J.P.M., concluded that, based upon that review, his treatment of the Veteran, and his medical training and background it was his professional opinion, as stated in his January 2001 letter, the crush injury in service caused massive small vessel disease in the Veteran's peripheral circulation.  Dr. J. P. M found that the injuries would not have appeared on the surface of the skin and would not have necessarily been detected through routine examinations in the 1940 s; however, their existence, ultimately led to the below-the knee amputation.  However, the Board finds the above medical opinions to be of low probative value due to their speculative nature.  

A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).  In this regard, the Board must find that the preponderance of the evidence is against the claim that the Veteran's cause of death (congenital heart failure and ischemic heart disease) was related to his service-connected disabilities.  The Board finds that the medical evidence that supports this claim is clearly outweighed by the medical evidence against the claim.  The reasons for the negative opinions are clearer and better supported by the post-service medical record.  Accordingly, the claim must be denied.  

The Board further finds that the appellant is competent to provide evidence as to observations and some medical matters, but that her statements are, at most, conclusory assertions of a nexus between the cause of the Veteran's death and his service.  She does not have the medical training to provide etiology.  Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  As questions of medical diagnosis and a relationship to service are complex etiological questions akin to the type of medical matters which laypersons are not competent to provide, such statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  Therefore, entitlement to service connection for the cause of the Veteran's death must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


